                                                            HONORABLE ROBERT S. LASNIK




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

JAMES WINN,                                        NO. 2:18-CV-00919-RSL

                              Plaintiff,
                                                   STIPULATION AND
       vs.                                         ORDER OF DISMISSAL

BOYD TINSLEY,

                              Defendant.


                                           STIPULATION

       Plaintiff and Defendant, having resolved this matter fully and completely, hereby

stipulate to the entry of the following Order of Dismissal dismissing all claims with prejudice

and without fees or costs to either party. Accordingly, the parties request that the Court sign and

enter the Order of Dismissal below.

Date: July 10, 2019                               Date:     July 10, 2019

  /s/ Stephanie Stocker                             /s/ Christopher E. Hawk
Stephanie Stocker, WSBA No. 33567                 Christopher E. Hawk, WSBA No. 43307
HENDERSON LAW GROUP, PLLC                         GORDON REES SCULLY MANSUKHANI, LLP
stephanie@hendersonlaw.net                        chawk@grsm.com
                                                  Attorneys for Defendant Boyd Tinsley
Date: July 10, 2019

  /s/ Jason Hatch
Jason Hatch, WSBA No. 31798
Jayhatch11@gmail.com
Attorneys for Plaintiff

STIPULATION AND ORDER OF                                   GORDON REES SCULLY MANSUKHANI, LLP
DISMISSAL – Page 1                                         121 SW Morrison Street, Suite 1575
                                                           Portland, OR 97204
                                                           Telephone: (503) 227-8269
                                                           Facsimile : (503) 616-3600
                                  ORDER OF DISMISSAL
       The Court, having reviewed the foregoing Stipulation of the parties, and the Court being

fully advised, hereby ORDERS that all of Plaintiff’s claims against Defendant are hereby

DISMISSED with prejudice and without fees or costs to either party.

       SIGNED this 11th day of July, 2019.




                                        A
                                        HONORABLE ROBERT S. LASNIK
                                        United States District Court Judge



Presented by:

GORDON REES SCULLY MANSUKHANI, LLP


  /s/ Christopher E. Hawk
Christopher E. Hawk, WSB No. 43307
chawk@gordonrees.com
Attorneys for Defendant Boyd Tinsley

HENDERSON LAW GROUP, PLLC


  /s/ Stephanie Stocker
Stephanie Stocker, WSBA No. 33567
stephanie@hendersonlaw.net
Attorney for Plaintiff


  /s/ Jason Hatch
Jason Hatch, WSBA No. 31798
Jayhatch11@gmail.com
Attorney for Plaintiff




STIPULATION AND ORDER OF                                GORDON REES SCULLY MANSUKHANI, LLP
DISMISSAL – Page 2                                      121 SW Morrison Street, Suite 1575
                                                        Portland, OR 97204
                                                        Telephone: (503) 227-8269
                                                        Facsimile : (503) 616-3600
